United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-4327
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Rogelio Basulto-Campos,                   *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: February 5, 2001

                                    Filed: February 7, 2001
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Rogelio Basulto-Campos conditionally pleaded guilty to illegally reentering the
United States after he had been convicted of an aggravated felony and deported. On
appeal, we have reviewed the parties' stipulated facts and conclude the district court did
not abuse its discretion in excluding certain evidence and in refusing to give a related
jury instruction. We also reject the arguments raised in Basulto-Campos's pro se brief.
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-